 


109 HR 2105 IH: To amend title 23, United States Code, relating to the use of safety belts and child restraint systems by children, and for other purposes.
U.S. House of Representatives
2005-05-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2105 
IN THE HOUSE OF REPRESENTATIVES 
 
May 4, 2005 
Mr. Pallone introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To amend title 23, United States Code, relating to the use of safety belts and child restraint systems by children, and for other purposes. 
 
 
1.Use of safety belts and child restraint systems by children 
(a)In generalSubchapter I of chapter 1 of title 23, United States Code, is amended by adding at the end the following: 
 
165.Use of safety belts and child restraint systems by children 
(a)DefinitionsIn this section, the following definitions apply: 
(1)Child safety restraint lawThe term child safety restraint law means a State law that prohibits the driver of a passenger motor vehicle from driving the vehicle whenever there is in the vehicle a child under the age of 16 who does not have a safety belt properly fastened about the child’s body, except if the child is under the age of 9 and is properly secured in a child safety seat or other appropriate restraint system in accordance with the instructions of the manufacturer of such seat or system. 
(2)Child safety seatThe term child safety seat means a specially designed seating system (including booster and child safety seats) which meets the Federal motor vehicle safety standards set forth in section 571.213 of title 49 of the Code of Federal Regulations, as such section may be amended from time to time, and which is either permanently affixed to a passenger motor vehicle or is affixed to a passenger motor vehicle by a safety belt or a universal attachment system. 
(3)Motor vehicleThe term motor vehicle means a vehicle driven or drawn by mechanical power and manufactured primarily for use on public streets, roads, and highways, but does not include a vehicle operated only on a rail line. 
(4)Multipurpose passenger vehicleThe term multipurpose passenger vehicle means a motor vehicle with motive power (except a trailer), designed to carry not more than 10 individuals, that is constructed either on a truck chassis or with special features for occasional off-road operation. 
(5)Passenger carThe term passenger car means a motor vehicle with motive power (except a multipurpose passenger vehicle, motorcycle, or trailer) designed to carry not more than 10 individuals. 
(6)Passenger motor vehicleThe term passenger motor vehicle means a passenger car or a multipurpose passenger vehicle. 
(7)Safety beltThe term safety belt means— 
(A)with respect to open-body passenger motor vehicles, including convertibles, an occupant restraint system consisting of a lap belt or a lap belt and a detachable shoulder belt meeting applicable Federal motor vehicle safety standards; and 
(B)with respect to other passenger motor vehicles, an occupant restraint system consisting of integrated lap and shoulder belts meeting applicable Federal motor vehicle standards. 
(b)Transfer of funds 
(1)Fiscal year 2009On October 1, 2008, if a State has not enacted a child safety restraint law, the Secretary shall transfer an amount equal to 4 percent of the funds apportioned to the State on that date under each of paragraphs (1), (3), and (4) of section 104(b) to the apportionment of the State under section 402 to be used to implement a statewide comprehensive child and other passenger protection education program to promote child and other passenger safety, including education programs about proper seating positions for children in air bag equipped motor vehicles and instruction that increases the proper use of child restraint systems. 
(2)Fiscal year 2010On October 1, 2009, if a State has not enacted a child safety restraint law, the Secretary shall transfer an amount equal to 6 percent of the funds apportioned to the State on that date under each of paragraphs (1), (3), and (4) of section 104(b) to the apportionment of the State under section 402 to be used as described in paragraph (1) of this subsection. 
(3)Fiscal year 2011On October 1, 2010, if a State has not enacted a child safety restraint law, the Secretary shall transfer an amount equal to 8 percent of the funds apportioned to the State on that date under each of paragraphs (1), (3), and (4) of section 104(b) to the apportionment of the State under section 402 to be used as described in paragraph (1) of this subsection. 
(4)Fiscal year 2012 and thereafterOn October 1, 2011, and each October 1 thereafter, if a State has not enacted a child safety restraint law, the Secretary shall transfer an amount equal to 10 percent of the funds apportioned to the State on that date under each of paragraphs (1), (3), and (4) of section 104(b) to the apportionment of the State under section 402 to be used as described in paragraph (1) of this subsection. 
(c)Federal shareThe Federal share of the cost of a project carried out with funds transferred under subsection (b) shall be 100 percent. 
(d)Derivation of amount to be transferredThe amount to be transferred under subsection (b)(1), (b)(2), (b)(3), or (b)(4) may be derived from 1 or more of the following: 
(1)The apportionment of the State under section 104(b)(1). 
(2)The apportionment of the State under section 104(b)(3). 
(3)The apportionment of the State under section 104(b)(4). 
(f)Transfer of obligation authority 
(1)In generalIf the Secretary transfers under this section any funds to the apportionment of a State under section 402 for a fiscal year, the Secretary shall transfer an amount, determined under paragraph (2), of obligation authority distributed for the fiscal year to the State for Federal-aid highways and highway safety construction programs for carrying out projects under section 402. 
(2)AmountThe amount of obligation authority referred to in paragraph (1) shall be determined by multiplying— 
(A)the amount of funds transferred under this section to the apportionment of the State under section 402 for the fiscal year; by 
(B)the ratio that— 
(i)the amount of obligation authority distributed for the fiscal year to the State for Federal-aid highways and highway safety construction programs; bears to 
(ii)the total of the sums apportioned to the State for Federal-aid highways and highway safety construction programs (excluding sums not subject to any obligation limitation) for the fiscal year. 
(g)Limitation on applicability of obligation limitationNotwithstanding any other provision of law, no limitation on the total of obligations for highway safety programs under section 402 shall apply to funds transferred under this section to the apportionment of a State under such section.. 
(b)Conforming amendmentThe analysis for such subchapter is amended by adding at the end the following: 
 
 
165. Use of safety belts and child restraint systems by children. 
 
